           Case 2:17-cr-00363-APG-EJY Document 63 Filed 06/16/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SIMON F. KUNG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6265 / Fax: 702.388.6418
 5   simon.kung@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         2:17-cr-00363-APG-EJY

 9                  Plaintiff,                         Stipulation to Continue Sentencing
                                                       Hearing
10          v.

11   SHAUN PATRICK ANDERSON,

12                  Defendant.

13

14          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

15   Trutanich, United States Attorney, District of Nevada, Simon F. Kung, Assistant United

16   States Attorney, representing the United States of America, and Rene L. Valladares,

17   Federal Public Defender, District of Nevada, Heidi A. Ojeda, representing Shaun Patrick

18   Anderson, that the sentencing hearing in the above captioned case, which is currently

19   scheduled for July 21, 2020 at 11:00 a.m., be continued and reset to a date and time

20   convenient to the Court, but no sooner than thirty (30) days.

21          The Stipulation is being entered for the following reasons:

22   1.     Based on the public health emergency brought about by the COVID-2019 pandemic,

23          and the required social-distancing measures as recognized in the Court’s Temporary

24          General Order 2020-05, the parties agree to continue the currently scheduled
           Case 2:17-cr-00363-APG-EJY Document 63 Filed 06/16/20 Page 2 of 4



 1         sentencing hearing from July 21, 2020 at 11:00 a.m., to a date and time convenient to

 2         the Court, but no sooner than thirty (30) days.

 3   2.    The previously assigned Assistant United States Attorney has left the office and this

 4         case was recently assigned to the undersigned Assistant United States Attorney. The

 5         additional time is necessary to allow new counsel for the Government sufficient time

 6         within which to be able to effectively prepare for the sentencing hearing.

 7   3.    This continuance allows counsel for the defendant additional time to prepare for the

 8         hearing, and for the parties to discuss a joint recommendation.

 9   4.    This continuance is not sought for purposes of delay, but to account for the necessary

10         social-distancing in light of the COVID-2019 public health emergency.

11   5.    The defendant is in custody but does not object to the continuance.

12

13         DATED this 16th day of June, 2020.

14

15   NICHOLAS A. TRUTANICH                            RENE L. VALLADARES
     United States Attorney                           Federal Public Defender
16     /s/                                                    /s/
     SIMON F. KUNG                                    HEIDI A. OJEDA
17   Assistant United States Attorney                 Counsel for Defendant

18

19

20

21

22

23

24


                                                  2
           Case 2:17-cr-00363-APG-EJY Document 63 Filed 06/16/20 Page 3 of 4



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                          2:17-cr-00363-APG-EJY
 3
                    Plaintiff,                          Findings and Order on Stipulation
 4
           v.
 5
     SHAUN PATRICK ANDERSON,
 6
                    Defendant.
 7

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1. To account for the necessary social-distancing in light of the COVID-2019 public

12              health emergency, the sentencing hearing in this case should be continued.

13          2. The parties agree to this continuance.

14          3. The previously assigned Assistant United States Attorney has left the office and

15              this case was recently assigned to the undersigned Assistant United States

16              Attorney. The additional time is necessary to allow new counsel for the

17              Government sufficient time within which to be able to effectively prepare for the

18              sentencing hearing.

19          4. This continuance allows counsel for the defendant additional time to prepare for

20              the hearing, and for the parties to discuss a joint recommendation.

21          5. The defendant is in custody but does not object to the continuance.

22          6. This continuance is not sought for purposes of delay.

23

24


                                                   3
           Case 2:17-cr-00363-APG-EJY Document 63 Filed 06/16/20 Page 4 of 4



 1          THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the

 2   above-captioned matter currently scheduled for July 21, 2020 at 11:00 a.m., be vacated and

 3   continued to a date and time convenient to this court, that is August 20, 2020, at the hour of

 4   11:30 a.m. in Courtroom 6C.

 5
            DATED this 16th day of June, 2020.
 6

 7

 8

 9
                                                       _______________________________
10                                                     HONORABLE ANDREW P. GORDON
                                                       United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   4
